             Brett H. Klein, Esq., PLLC
             305 Broadway, Suite 600
             New York, New York 10007
             T: (212) 335-0132 F: (212) 335-0571


                                                     March 1, 2019

BY ECF

The Honorable Steven I. Locke
United States Magistrate Judge
100 Federal Plaza
Central Islip, New York 11722

       Re:     Bobby Hayes v. County of Nassau, et al., 15 CV 398 (JFB)(SIL)

Dear Magistrate Judge Locke:

       I represent the plaintiff in the above-referenced civil rights action. I write with defense
counsel’s consent to request that the deadline to complete discovery be enlarged from March 1,
2019 until May 3, 2019, as well as for a corresponding adjournment of the status conference
scheduled for March 26, 2019 to a date after the close of discovery that is convenient for the
Court.

        While the parties have attempted in earnest to schedule the remaining depositions, in
addition to a federal trial in January, I was unexpectedly sent out for jury selection on a state
court matter in late January, and the trial lasted for a number of weeks into February, in
particular during the time frame that the parties planned to complete depositions in this case.
While defense counsel and I have been in frequent contact trading proposed new dates back and
forth, we were unable to find dates that worked for counsel and the defendants officers’
schedules by the current discovery cutoff. While defense counsel has a trial in mid-March, and I
have another trial starting on April 1, the parties should be able to agree upon mutually
convenient dates in the requested time period, and will use their best efforts to do so.

       We thus request that the discovery cutoff be enlarged to May 3, 2019, and that the
conference scheduled for March 26, 2019 be adjourned to a date after the close of discovery that
is convenient for the Court.

       Thank you for your consideration.

                                                     Respectfully,

                                                     s/ Brett Klein

                                                     Brett H. Klein

cc:    Richard Femia, Esq. (by ECF)
